DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 7/5/2022 has been considered by examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7 and 10 of U.S. Patent No. 11,379,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the reference claims is within the scope of the instant claims.

In regard to instant claim 1, it is anticipated by reference claim 1:
A computerized method, performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system to perform the computerized method comprising (“at one or more machines comprising one or more processors and memory storing one or more programs executed by the one or more processors to perform the method, performing operations comprising:”):  
receiving, via a user interface, selection of a first group identifier of a plurality of group identifiers (“a plurality of group identifiers;” and “receiving, via a user interface, selection of a first group identifier;”), wherein the first group identifier is associated with a first variable type of a plurality of variable types (“for each of the group identifiers, a plurality of data sets, wherein each data set is associated with a different variable type of the plurality of variable types;”); receiving, via the user interface, selection of a first operation definition (“receiving, via the user interface, selection of the first operation definition;”), wherein the first operation definition defines one or more operations and one or more variable types of the plurality of variable types (“at least a first operation definition defining one or more operations and one or more variable types of the plurality of variable types”); and automatically selecting one or more data sets associated with both the selected first group identifier and the selected first operation definition, wherein each data set of the one or more data sets is associated with a variable type of the one or more variable types of the first operation definition (“selecting one or more data sets associated with both the selected first group identifier and the selected first operation definition, wherein each data set of the one or more data sets is associated with a variable type of the one or more variable types of the first operation definition”;).
In regards to instant claim 9, it is substantially similar to instant claim 1 and accordingly is rejected under similar reasoning.

In regards to instant claim 2, it is identically recited in reference claim 2.
In regards to instant claim 10, it is substantially similar to instant claim 2 and accordingly is rejected under similar reasoning.

In regard to instant claim 3, it is anticipated by reference claim 1:
The method of claim 1, further including: processing the automatically selected one or more data sets according to the selected first operation definition to generate a first derived data set associated with the first group identifier (“and processing the automatically determined selected one or more data sets according to the selected first operation definition to generate a first derived data set associated with the first group identifier.”).
In regards to instant claim 11, it is substantially similar to instant claim 3 and accordingly is rejected under similar reasoning.

In regards to instant claim 4, it is identically recited in reference claim 3.
In regards to instant claim 12, it is substantially similar to instant claim 4 and accordingly is rejected under similar reasoning.

In regards to instant claim 5, it is identically recited in reference claim 4.
In regards to instant claim 13, it is substantially similar to instant claim 5 and accordingly is rejected under similar reasoning.

In regards to instant claim 6, it is identically recited in reference claim 5.
In regards to instant claim 14, it is substantially similar to instant claim 6 and accordingly is rejected under similar reasoning.

In regards to instant claim 7, it is identically recited in reference claim 6.
In regards to instant claim 15, it is substantially similar to instant claim 7 and accordingly is rejected under similar reasoning.

In regards to instant claim 8, it is identically recited in reference claim 9.
In regards to instant claim 16, it is substantially similar to instant claim 8 and accordingly is rejected under similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication № 2022/0318261 teaches a system which allows the selection of an operation from a predefined set of data analysis operations.
US Patent Application Publication № 2022/0318308 teaches a system which allows selection of operations to be used in a query.
US Patent № 11,409,756 teaches a system which allows for the creation of data visualizations.
US Patent № 11,409,763 teaches a system which applies certain visualizations to datasets
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167